Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001302
                                                         24-JUN-2016
                                                         02:24 PM
                             SCWC-14-0001302

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            STATE OF HAWAI#I,

                     Respondent/Plaintiff-Appellee, 


                                   vs. 


                           LESTER S. TSUJIMURA,

                     Petitioner/Defendant-Appellant. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

             (CAAP-14-0001302; CASE NO. 1DTA-14-00512) 


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.) 


           Petitioner/Defendant-Appellant Lester S. Tsujimura’s

 Application for Writ of Certiorari, filed on May 10, 2016, is

 hereby accepted and will be scheduled for oral argument.      The

 parties will be notified by the appellate clerk regarding

 scheduling.

 	         DATED: Honolulu, Hawai#i, June 24, 2016.

 Alen M. Kaneshiro                  /s/ Mark E. Recktenwald
 for petitioner
                                    /s/ Paula A. Nakayama
 Sonja P. McCullen                  /s/ Sabrina S. McKenna
 for respondent
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson